DETAILED ACTION
This Office Action is in response for Application # 16/825,714 filed on March 20, 2020 in which claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-25 are pending, of which claims 1-22 are rejected under 35 U.S.C. 103 and claims 23 is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 23, a "system" is being cited. However, it appears that one of ordinary skill in the art could interpret the system as software, per se. As per specification (Paragraph 0069 and Paragraph 0105), a person of ordinary skill in the art would interpret the system as software per se. The specification does not define the term ‘electronic computer’ in specification (paragraph 0107) as a hardware device and also it is not clear from the definition that system is hardware device and therefore both electronic computer and system can be interpreted as software 'program code'. Examiner suggests to positively identifying that the health-data-portal aggregator and electronic computer as a tangible hardware with memory coupled with CPU to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. US 2006/0085389 A1 (hereinafter ‘Flanagan’) in view of Lehavi et al. US 2016/0275205 A1 (hereinafter ‘Lehavi’). 

As per claim 1, Flanagan disclose, An integrated circuit (Flanagan: paragraph 0009: disclose DFA be implemented in hardware ‘integrated circuit’), comprising: 
a memory including a finite automata (FA) graph (Flanagan: paragraph 0007: disclose Finite State Automata which is equated to a graph as disclosed in Fig. 9), wherein the FA graph includes a plurality of nodes connected by directional arcs (Flanagan: Fig. 9 Element 202 and Element 203: disclose graph with plurality of nodes connected by directional edges ‘arcs’ between nodes), each arc representing transitions between nodes of the FA graph based on criteria specified for the respective arc (Flanagan: Fig, 4 paragraph 0042: disclose sequential semantics allows the higher level matching apparatus, where matching implies the graph has a specified criteria for matching of the edge ‘arc’), and 
one or more hardware-based regular expression (RegEx) accelerators connected to the memory (Flanagan: paragraph 0009: disclose RegEX as Finite state automata implemented in hardware and software), wherein each RegEx accelerator includes a regular expression engine (Flanagan: paragraph 0011: disclose regular expression to a Finite State Automation), the regular expression engine configured to receive the FA graph from the memory (Flanagan: paragraph 0012: disclose regular expression converted into a FA graphs) and to perform a regular expression operation on a stream of data units based on the received FA graph (Flanagan: paragraph 0007: disclose stream of input symbols and determining if the stream matches the corresponding regular expression). 
It is noted, however, Flanagan did not specifically detail the aspects of
the plurality of nodes including a skip node;
wherein the regular expression engine is further configured to, on reaching the skip node, consume two or more data units in the stream of data units before traversing one of the directional arcs to another node as recited in claim 1.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
the plurality of nodes including a skip node (Lehavi: Paragraph 0040: disclose the state of DFA indicated by Skip notation, where skip is a node);
wherein the regular expression engine is further configured to, on reaching the skip node, consume two or more data units in the stream of data units before traversing one of the directional arcs to another node  (Lehavi: Paragraph 0032, disclose the regex matching routine may jump a particular amount or length of data when no match is detected, i.e. skipping N data units in a stream of data before traversing the default arc.) See Paragraph [0033], (Regex matching may perform a plurality of jumps when it is determined that there is no match. Jumps may be matched or glued to a terminal point, i.e. the match failures eventually lead to a terminal point on a graph, i.e. a default arc).
Flanagan and Lehavi are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Finite Automata Machine”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Flanagan and Lehavi because they are both directed to finite automata machine and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Lehavi with the method described by Flanagan in order to solve the problem posed.
The motivation for doing so would have been to character skipping accelerates the matching routine compared to algorithms that analyze a text string one character at a time (Lehavi: Paragraph 0017).
Therefore, it would have been obvious to combine Lehavi with Flanagan to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Flanagan disclose, wherein the regular expression engine is a deterministic finite automata (DFA) engine and the received FA graph is a DFA graph (Flanagan: Paragraph 0007: disclose a regular expression is in the form of a Deterministic Finite Automation (DFA)).
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until a counter indicates an Nth data unit has been consumed as recited in claim 2.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until a counter indicates an Nth data unit has been consumed (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine loads a global counter value M into a global counter and decrements the global counter each time a data unit is received from the stream of data units, transitioning to another node when M=O as recited in claim 3.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine loads a global counter value M into a global counter and decrements the global counter each time a data unit is received from the stream of data units, transitioning to another node when M=O (Lehavi: paragraph 0017: disclose the average number of characters that are skipped. Examiner argues that the average number to be implemented requires a counter).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine clears a global counter and increments the global counter each time a data unit is received from the stream of data units, transitioning to another node when the global counter is equal to a global counter value of M as recited in claim 4.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine clears a global counter and increments the global counter each time a data unit is received from the stream of data units, transitioning to another node when the global counter is equal to a global counter value of M (Lehavi: paragraph 0017: disclose the average number of characters that are skipped. Examiner argues that the average number to be implemented requires a counter).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Flanagan disclose, wherein the regular expression engine is a non- deterministic finite automata (NFA) engine and the received FA graph is an NFA graph (Flanagan: paragraph 0010: disclose NFA ‘Non-deterministic Finite State Automaton’). 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until a counter indicates an Nth data unit has been consumed as recited in claim 5.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until a counter indicates an Nth data unit has been consumed (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine loads a global counter value M into a global counter and decrements the global counter each time a data unit is received from the stream of data units, transitioning to another node when M=O as recited in claim 6.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine loads a global counter value M into a global counter and decrements the global counter each time a data unit is received from the stream of data units, transitioning to another node when M=O (Lehavi: paragraph 0017: disclose the average number of characters that are skipped. Examiner argues that the average number to be implemented requires a counter).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine clears a global counter and increments the global counter each time a data unit is received from the stream of data units, transitioning to another node when the global counter is equal to a global counter value of M as recited in claim 7.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine clears a global counter and increments the global counter each time a data unit is received from the stream of data units, transitioning to another node when the global counter is equal to a global counter value of M (Lehavi: paragraph 0017: disclose the average number of characters that are skipped. Examiner argues that the average number to be implemented requires a counter).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Flanagan disclose, wherein the regular expression engine is a deterministic finite automata (DFA) engine and the received FA graph is a DFA graph (Flanagan: Paragraph 0007: disclose a regular expression is in the form of a Deterministic Finite Automation (DFA)). 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until the regular expression engine encounters an end marker in the data stream as recited in claim 8.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until the regular expression engine encounters an end marker in the data stream (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters and paragraph 0030: disclose the end of a portion of the string).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Flanagan disclose, wherein the regular expression engine is a non- deterministic finite automata (NFA) engine and the received FA graph is an NFA graph (Flanagan: paragraph 0010: disclose NFA ‘Non-deterministic Finite State Automaton’). 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until the regular expression engine encounters an end marker in the data stream as recited in claim 9.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine is further configured to remain at the skip node consuming data units received from the stream of data units until the regular expression engine encounters an end marker in the data stream (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters and paragraph 0030: disclose the end of a portion of the string).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Flanagan disclose, wherein the integrated circuit further comprises one or more programmable processor cores, wherein the programmable processor cores are communicatively coupled to the memory (Flanagan: paragraph 0008: disclose implementation in computer).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Flanagan disclose, wherein the integrated circuit further comprises a cluster manager and one or more programmable processor cores, wherein the programmable processor cores are communicatively coupled to the cluster manager and to the memory (Flanagan: paragraph 0008: disclose implementation in computer and Fig. 11 element 601 disclose a cluster).

As per claim 12, Flanagan disclose, A method, comprising (Flanagan: paragraph 0017: disclose a method): remaining limitations in this claim 12 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 12 above. In addition, Flanagan disclose, wherein receiving the regular expression operation to be performed on a stream of data units includes receiving a data flow graph (Flanagan: Fig. 9 Element 202 Element 203).

As per claim 14, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 2.

As per claim 15, most of the limitations of this claim have been noted in the rejection of claims 12 and 14 above.
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the regular expression engine is further configured to perform a global counter operation terminating the regular expression operation after consuming M data units, where M is greater than N as recited in claim 15.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the regular expression engine is further configured to perform a global counter operation terminating the regular expression operation after consuming M data units, where M is greater than N (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters and paragraph 0030: disclose the end of a portion of the string).

As per claim 16, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 5.

As per claim 17, limitations of this claim are similar to claim 8. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 8.

As per claim 18, limitations of this claim are similar to claim 9. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 9.

As per claim 19, In an integrated circuit (Flanagan: paragraph 0009: disclose DFA be implemented in hardware ‘integrated circuit’) having a regular expression engine, a method, comprising: remaining limitations in this claim 19 are similar to the limitations in claims 1, 2 and 9. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claims 1, 2 and 9.

As per claim 20, most of the limitations of this claim have been noted in the rejection of claims 12 and 17 above. 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the global counter operation is finished after operations on N data units from the stream of data units as recited in claim 20.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the global counter operation is finished after operations on N data units from the stream of data units (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters and paragraph 0030: disclose the end of a portion of the string).

As per claim 21, most of the limitations of this claim have been noted in the rejection of claims 12 and 17 above. 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the global counter operation is finished after operations on N data units from the stream of data units, wherein the N data units are not consecutive data units as recited in claim 21.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the global counter operation is finished after operations on N data units from the stream of data units, wherein the N data units are not consecutive data units (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters. Multiple characters of the text string may be skipped, which can be interpreted as the characters need not be consecutive).

As per claim 22, most of the limitations of this claim have been noted in the rejection of claims 12 and 17 above. 
It is noted, however, Flanagan did not specifically detail the aspects of
wherein the global counter operation is finished after operations on N data units from the stream of data units, wherein N = PL - IL, wherein PL is payload length in data units and IL is a number of data units operated on in a separate arc within the global counter operation as recited in claim 22.
On the other hand, Lehavi achieved the aforementioned limitations by providing mechanisms of
wherein the global counter operation is finished after operations on N data units from the stream of data units, wherein N = PL - IL, wherein PL is payload length in data units and IL is a number of data units operated on in a separate arc within the global counter operation (Lehavi: paragraph 0024: disclose multiple characters of the text string be skipped, where the examiner argues that multiple characters need a counter as well known in the art to track number of characters. Examiner argues that the formulae in the limitation is an algorithmic equation).

Allowable Subject Matter
Claims 24-25 are allowed over prior art.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub US 20110093496 A1 disclose “DETERMINING WHETHER AN INPUT STRING MATCHES AT LEAST ONE REGULAR EXPRESSION USING LOOKAHEAD FINITE AUTOMATA BASED REGULAR EXPRESSION DETECTION”
US Pat US 11366675 B2 disclose “Systems and devices for accessing a state machine”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159